Case 2:19-cr-20075-TLP Document 113 Filed 02/20/20 Page 1 of 2           PageID 2032

                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
      Plaintiff,                          )    CR. NO. 2:19-cr-20075-TLP
                                          )
vs.                                       )
                                          )
RICHARD FARMER,                           )
                                          )
      Defendant.                          )

______________________________________________________________________

         MOTION TO WITHDRAW NOTICE OF CRIMINAL FORFEITURE
______________________________________________________________________

      The United States of America, by and through Counsel, respectfully moves to

withdraw its notice of criminal forfeiture. The government will no longer be seeking

forfeiture in connection with Defendant Farmer’s sentencing.

                                               Respectfully submitted,

                                               D. Michael Dunavant
                                               United States Attorney

                                        By:     /s/ Jillian Willis__________
                                               JILLIAN D. WILLIS
                                               Trial Attorney
                                               United States Department of Justice
                                               Criminal Division, Fraud Section
Case 2:19-cr-20075-TLP Document 113 Filed 02/20/20 Page 2 of 2             PageID 2033


                               CERTIFICATE OF SERVICE

       On February 20, 2020, I served a copy of this document by electronically filing it

on the Court’s electronic filing system.


                                                       /s/ Jillian Willis _______
                                                JILLIAN D. WILLIS
                                                Trial Attorney
                                                United States Department of Justice
                                                Criminal Division, Fraud Section




                                            2
